Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “first diameter” and “second diameter” in claim 1. There is insufficient antecedent basis for this limitation in the claim. The below action assumes “first outer diameter” and the “second outer diameter”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Baluja; Sanjeev et al. (US 20120132618 A1) in view of Kim; Jisoo et al. (US 8617347 B2).
The applied reference has common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See claim analysis below.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Baluja teaches a processing chamber (106; Figures 1-3) comprising: a plurality of processing regions (regions 300 between 306 and 414; Figure 3,4), each processing region (300 between 306 and 414; Figure 3,4) independently having a height defined by a front face of a gas distribution plate (414; Figure 4) and a top surface of a substrate support (306; Figure 4), each of the processing regions (regions 300 between 306 and 414; Figure 3,4) bounded around an outer peripheral edge by one or more vacuum channel (430; Figure 3,4), wherein a first processing region (left 300 between 306 and 414; Figure 3,4) has a first vacuum channel (left 430; Figure 3,4-Applicant’s 341a; Figure 3B) with a first outer diameter (first OD of left 300; Figure 6; [0043]) associated with a first reactant to form a first film and a second processing region (right 300 between 306 and 414; Figure 3,4) has a second vacuum channel (right 430; Figure 3,4-Applicant’s 341b; Figure 3B) with a second outer diameter (second OD of right 300; Figure 6; [0043]) associated with a second reactant to form a second film – claim 1.
Baluja further teaches:
The processing chamber (106; Figures 1-3) of claim 1, wherein the first outer diameter (first OD of left 300; Figure 6; [0043]) is less than a diameter (diameter of 436; Figure 6; [0043]) of a wafer supported by the substrate support (306; Figure 4), as claimed by claim 3. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (106; Figures 1-3) of claim 3, wherein the first outer diameter (first OD of left 300; Figure 6; [0043]) is less than or equal to 2 mm less than the diameter (diameter of 436; Figure 6; [0043]) of the wafer, as claimed by claim 4. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (106; Figures 1-3) of claim 4, wherein the first processing region (left 300 between 306 and 414; Figure 3,4) and the second processing region (right 300 between 306 and 414; Figure 3,4) are concentric, as claimed by claim 5. See drawing objections. Applicant’s drawings appear to show processing regions with a common axis of symmetry as is also shown by Baluja. 
The processing chamber (106; Figures 1-3) of claim 5, further comprising a purge region (below 306; Figure 4-Applicant’s 380/380a/380b; Figure 3,4) outside of the second processing region (right 300 between 306 and 414; Figure 3,4), as claimed by claim 6. Applicant’s “purge region” implies a use of a purge gas. It is noted that Baluja also cites purge gas use ([0043]). Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (106; Figures 1-3) of claim 1, wherein the first processing region (left 300 between 306 and 414; Figure 3,4) and the second processing region (right 300 between 306 and 414; Figure 3,4) are spatially separated by a purge region (below 306; Figure 4-Applicant’s 380/380a/380b; Figure 3,4), as claimed by claim 7. It is noted that Baluja also cites purge gas use ([0043]). Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A processing chamber (106; Figures 1-3) comprising: a substrate support (306; Figure 4) with a top surface configured to support a wafer during processing and move the wafer between a plurality of processing regions (regions 300 between 306 and 414; Figure 3,4); a first processing region (left 300 between 306 and 414; Figure 3,4) comprising a first distribution plate (left 414; Figure 3,4) having a first front face opposite the top surface of the substrate support (306; Figure 4), the first distribution plate (left 414; Figure 3,4) bounded by a first vacuum channel (left 430; Figure 3,4-Applicant’s 341a; Figure 3B) on the first front face having a first outer diameter (first OD of left 300; Figure 6; [0043]); and a second processing region (right 300 between 306 and 414; Figure 3,4) comprising a second gas distribution plate (right 414; Figure 4) having a second front face opposite the top surface of the substrate support (306; Figure 4), the second gas distribution plate (right 414; Figure 4) bounded by a second vacuum channel (right 430; Figure 3,4-Applicant’s 341b; Figure 3B) on the second front face – claim 15
The processing chamber (106; Figures 1-3) of claim 15, wherein the substrate support (306; Figure 4) is configured to support multiple wafers, as claimed by claim 16. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Baluja’s substrate support(s) (306; Figure 4) is capable of supporting multiple substrates. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (106; Figures 1-3) of claim 15, wherein the first outer diameter (first OD of left 300; Figure 6; [0043]) is less than the diameter (diameter of 436; Figure 6; [0043]) of the wafer, as claimed by claim 18. Applicant’s claim is an intended use claim requirement for the pending apparatus claims that depends on the size of the non-structural substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Baluja does not teach:
Baluja’s first outer diameter (first OD of left 300; Figure 6; [0043]) being less than the second outer diameter (second OD of right 300; Figure 6; [0043]), wherein the first diameter (first OD of left 300; Figure 6; [0043]) and the second diameter (second OD of right 300; Figure 6; [0043]) are configured to provide a reduced width deposition transition zone (Applicant’s 360; Figure 6) defined by full deposition on a wafer placed on the substrate support and less deposition on the substrate support (306; Figure 4) – claim 1
The processing chamber (106; Figures 1-3) of claim 1, wherein a difference between the first outer diameter (first OD of left 300; Figure 6; [0043]) and the second outer diameter (second OD of right 300; Figure 6; [0043]) is in the range of 2 mm to 5 mm, as claimed by claim 2
The processing chamber (106; Figures 1-3) of claim 1, wherein an opening of the first vacuum channel (left 430; Figure 3,4-Applicant’s 341a; Figure 3B) and an opening of the second vacuum channel (right 430; Figure 3,4-Applicant’s 341b; Figure 3B) are independently less than or equal to 8 mm, as claimed by claim 8
the second vacuum channel (right 430; Figure 3,4-Applicant’s 341b; Figure 3B) having a second outer diameter (second OD of right 300; Figure 6; [0043]) which is greater than the first outer diameter (first OD of left 300; Figure 6; [0043]) – claim 15
The processing chamber (106; Figures 1-3) of claim 15, wherein the first outer diameter (first OD of left 300; Figure 6; [0043]) and the second outer diameter (second OD of right 300; Figure 6; [0043]) have a difference in a range of 2 mm to 5 mm, as claimed by claim 17
The processing chamber (106; Figures 1-3) of claim 18, wherein the first outer diameter (first OD of left 300; Figure 6; [0043]) is less than the diameter (diameter of 436; Figure 6; [0043]) of the wafer by an amount less than or equal to 2 mm, as claimed by claim 19
The processing chamber (106; Figures 1-3) of claim 15, wherein the opening of the first vacuum channel (left 430; Figure 3,4-Applicant’s 341a; Figure 3B) and the second vacuum channel (right 430; Figure 3,4-Applicant’s 341b; Figure 3B) is less than or equal to 8 mm, as claimed by claim 20
Kim also teaches a multi-chamber apparatus (Figure 2) including optimized chamber geometries (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Baluja to optimize Baluja’s relative chamber geometries. Motivation is for influencing flow conductance as taught by Kim (column 4; lines 4-10) imparting control for “process uniformity to as low as 10% across the workpiece” as taught by Kim (column 1; lines 27-36). Further, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v. TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Basis for this amendment can be found at least at paragraphs [0042]. [0043], [0045] and [0046]. Neither Baluja nor Kim pertain to chambers that are used for deposition of different films as recited in the amended claims. In addition, Baluja in view of Kim fails to teach or suggest the first and second diameters being configured to provide a reduced with deposition transition zone as claimed. Applicant respectfully requests reconsideration and withdrawal of the rejection.
“
In response, Applicant’s argument is based on an intended use position. Further, both Baluja (throughout) and Kim (column 5; lines 14-20) discuss deposition operations. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate structural and functional similarities with the claimed invention.
US 20200090978 A1
US 20220018024 A1
US 20200066572 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716